 
This Amendment to Trademark License Agreement (the “Amendment”), dated August 5,
2011 and effective as of such date (the “Effective Date”), is by and between
Marley Coffee, LLC, a limited liability company formed under the laws of the
State of Delaware (“MCL”) and Jammin Java Corp., a corporation formed under the
laws of the State of Nevada (“Jammin”), each referred to herein as a “Party” and
collectively the “Parties.”  Capitalized terms used herein shall have the
meaning ascribed to such terms in the Trademark License Agreement, a copy of
which is attached hereto as Exhibit A (the “License Agreement”), unless
otherwise stated herein or the context requires otherwise;
 
WITNESSETH:


WHEREAS, the initial License Agreement between MCL and Jammin was effective on
March 31, 2010; and
 
WHEREAS, the Parties desire to enter into this Amendment to amend and modify
certain provisions, terms and conditions to the License Agreement, as set forth
below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, certain consideration
identified herein, and other consideration which the Parties hereby acknowledge
and confirm the sufficiency thereof, the Parties hereto agree as follows:


1.           Consideration for the Amendments.  In consideration for MCL
agreeing to this Amendment, Jammin agrees to assume USD$126,000 of obligations
of MCL or its managing members by paying MCL or creditors identified by MCL, or
by MCL’s managing members acting with full authority, USD$55,000 simultaneously
with the signing of this Amendment, with the balance to be paid thereafter in
equal monthly installments over a period of 18 months, commencing with the first
business day (“Business Day” shall mean any day of the week, other than a
Saturday, Sunday or official holiday on which commercial banks in New York State
do not conduct business) of the first month following the Effective Date:


2.           Amendments to License Agreement.  In accordance with Section 7.8 of
the License Agreement, the Parties agree to the following amendments
(collectively referred to herein as the “Amendments”):


(a)           The title of the License Agreement is hereby amended
to:  “Trademark License and Distribution Agreement”;


(b)           The definition of “Licensed Distribution Channels” as provided in
Section 1  of the License Agreement is hereby amended and restated in its
entirety to read as follows:


“ “Licensed Distribution Channels” means (a) hotels, chain motels and similar
lodging establishments, (b) restaurants, (c) companies engaged in providing
on-site coffee services to for-profit or non-profit offices and other
establishments, (c) large chain (“big box”) retail stores, (d) specialty grocery
stores, (e) food distributors and supply services, (e) gas and other
automotive/truck service stations, (f) Internet-based wholesalers and retailers,
and (g) other businesses engaged in the sale of coffee products (either whole or
ground beans or beverages) and accessories, but for avoidance of doubt,
excluding “coffee houses”, which are covered by Section 2.1 hereof.”



 
First Amendment to Trademark License Agreement

 

 
 

--------------------------------------------------------------------------------

 


(c)          The definition of “Licensed Products” as provided in Section 1  of
the License Agreement is hereby amended and restated in its entirety to read as
follows:


“Licensed Products” means coffee in all its forms and derivations, regardless of
portions, sizes, or packaging.  Licensee shall have the non-exclusive right to
merchandise other items including, but not limited to, coffee cups, coffee mugs,
coffee glasses, saucers, milk steamers, machines for brewing coffee, espresso,
and/or cappuccino, grinders, water treatment products, tea products, and
chocolate products.


(d)          The heading of Section 2 of the License Agreement is hereby amended
to read:  “2. RIGHTS OF DISTRIBUTION AND LICENSE OF TRADEMARKS


(e)          The definition of “License” in Section 2.1 of the License Agreement
is hereby amended and restated in its entirety to read as follows:


“2.1        Distribution Rights and Grant of Trademarks License.


(a)           Subject to the terms and conditions of this Agreement, MCL grants
to Jammin
 
(1)           an exclusive (i) right to distribute, within and to the United
States of America (inclusive of its territories and possessions, the “U.S.”),
Canada, U.S. and Canadian government and military facilities and installations
worldwide, the United Mexican States (“Mexico”), and the nations of the
Caribbean Sea (the foregoing countries and U.S. and Canadian government and
military facilities are collectively referred to as the “Territory”), through
the Licensed Distribution Channels, the Licensed Products and Services ; and
(ii) license to use, reproduce, and sublicense the use of and right to
reproduce, the Trademarks (whether directly or through affiliated or
nonaffiliated sublicensees, so long as any sublicensee signs an acknowledgement
of and agrees to be bound by the terms restricting the use of the Trademarks as
set forth in the License Agreement within the Territory), in association with
the manufacture, marketing, advertisement, promotion, performance, sale, supply
and distribution of Licensed Products and Services through the Licensed
Distribution Channels (the “Exclusive License”). Notwithstanding the foregoing
definitions of the Licensed Distribution Channels and the Territory, Jammin’ has
been granted no right or license to distribute, use, or reproduce the Licensed
Products, Licensed Services, or the Trademarks in the grocery store sector
(including but not limited to supermarket chains, specialty stores and
wholesalers) within the United Kingdom and the Republic of Ireland.
 
(2)           a non-exclusive right to distribute, within and to the Territory,
through the Licensed Distribution Channels, tea products and ready-to-use (or
“instant”) coffee products (the “Non-Exclusive License,” and with the Exclusive
License, the “License”).
 
(b)           For so long as the License is in effect, MCL grants Jammin a
revocable right to use “Marley Coffee” and reasonably similar variations
thereof, subject to MCL’s consent, as its “doing business as” or “DBA” name but
solely in connection with the Licensed Products and Services in the Licensed
Distribution Channels in the Territory.  Notwithstanding the foregoing, if
Jammin distributes any Licensed Products bearing the Trademarks and MCL decides
to revoke the License or the right to use the DBA name, Jammin shall not be
obligated to remove such Licensed Products and any ancillary signage, containers
or other graphic material bearing the words “Marley Coffee” and reasonably
similar variations thereof, from the Territory.
 

 
First Amendment to Trademark License Agreement



 
 

--------------------------------------------------------------------------------

 
 
(c)           Jammin shall not have the right to establish, as a franchisor,
franchising relationships for the retail sale of Licensed Products and
Services.  If MCL or an affiliate thereof decides to franchise the right to sell
Licensed Products and Services on a retail basis, following the development of
such retail entities through the completion of up to three (3) prototype
establishments, Jammin shall have a right of first refusal to develop
new  franchises in the territories identified by MCL as being available for
franchisees in the U.S., subject to Jammin’s having the financial means to own
and operate a franchise unit on the same terms and conditions offered to other
potential franchisees.”


(e)           Section 7.7 is amended to reflect Jammin’s address for Notices, as
follows:


Jammin Java Corp.
Attn: Anh Tran
8200 Wilshire Blvd, Suite 200
Beverly Hills CA 90211


(f)           A new Section 7.13 is added to Section 7, as follows:


“7.13.     Arbitration.  The Parties hereby agree that any dispute regarding the
rights and obligations of either Party under this Agreement must be resolved by
arbitration pursuant to this Section 7.13.  Within seven (7) days of either
Party’s written notice to the other of its desire to submit any dispute to
arbitration, the Parties will meet to attempt to amicably resolve their
differences and, failing such resolution, the Parties may submit the matter to
mandatory and binding arbitration with the American Arbitration Association
(“AAA”).  The issue(s) in dispute shall be settled by arbitration in New York,
New York in accordance with the AAA Rules for Commercial Disputes, by a single
arbitrator.  The only issue(s) to be determined by the arbitrator will be those
issues specifically submitted for arbitration.  The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §1-16, and judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.


Promptly following receipt of the request for arbitration, AAA shall convene the
Parties in person or by telephone to attempt to select the arbitrator by
agreement of the Parties.  If agreement is not reached, the Parties shall
request from AAA or AAA shall submit to the Parties a list of not less than
eleven (11) candidates.  Such list shall include a brief statement of each
candidate’s qualifications.  Each Party shall number the candidates in order of
preference, shall note any objection they may have to any candidate, and shall
deliver the list so marked back to AAA.  Any Party failing without good cause to
return the candidate list so marked within ten (10) days after receipt shall be
deemed to have agreed to all candidates listed thereon.  AAA shall designate the
arbitrator willing to serve for whom the Parties have indicated the highest
preference and who does not appear to have a conflict of interest.  If a tie
should result between two candidates, AAA may designate either candidate.



 
First Amendment to Trademark License Agreement



 
 

--------------------------------------------------------------------------------

 


This agreement to arbitrate is specifically enforceable.  The decision of the
arbitrator within the scope of the submission shall be final and binding on both
Parties and any right to judicial action on any matter subject to arbitration
hereunder hereby is waived (unless otherwise provided by applicable law), except
suit to enforce this arbitration award or in the event arbitration is not
available for any reason.  If the rules of the AAA differ from those of this
Section 7.13, the provisions of this Section 7.13 will control.  The costs of
arbitration shall be equally shared by the Parties.”
 
3.           Reconfirmation of License Agreement. The Parties hereby reaffirm
all terms, conditions, covenants, representations and warranties made in the
License Agreement, to the extent the same are not amended hereby.
 
4.           Effect of Agreement. Upon the effectiveness of this Amendment, each
reference in the License Agreement to “Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such License
Agreement as modified or waived hereby.
 
5.           License Agreement to Continue in Full Force and Effect.  Except as
specifically modified herein, the License Agreement and the terms and conditions
thereof shall remain in full force and effect.


6.           Effect of Facsimile and Photocopied Signatures. This Amendment may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Amendment or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Amendment
signed by one Party and faxed to another Party, or scanned in .PDF format and
delivered as an e-mail attachment, shall be deemed to have been executed and
delivered by the signing Party as though it were an original.  A photocopy of
this Amendment shall be effective as an original for all purposes.


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Effective Date.


Marley Coffee, LLC


By:
/s/ Rohan Marley
 
Rohan Marley, Manager
   
By:
/s/ Shane Whittle
 
Shane Whittle. Manager



Jammin Java Corp.


By:
/s/ Anh Tran
 
Anh Tran. Chief Executive Officer




 
First Amendment to Trademark License Agreement



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[pg05.jpg]


Ex. A to First Addendum to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
  
[pg06.jpg]


First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[pg07.jpg]
 
First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[pg08.jpg]
 
First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[pg09.jpg]
 
First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[pg10.jpg]
 
First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
[pg11.jpg]
 
First Amendment to Trademark License Agreement
 
 
 

--------------------------------------------------------------------------------

 